JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) (l) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing of the attached Schedule 13G, and any and all amendments thereto, and expressly authorize Invesco Ltd., as the ultimate parent company of each of its undersigned subsidiaries, to file such Schedule 13G, and any and all amendments thereto, on behalf of each of them. Dated: 6/10/2015 Invesco Ltd. By: /s/ Nancy Tomassone Name: Nancy Tomassone Title: Global Assurance Officer Invesco Advisers, Inc. By: /s/ Todd L. Spillane Name: Todd L. Spillane Title: Chief Compliance Officer Invesco Canada Ltd. By: /s/ Daniela Nalli Name: Daniela Nalli Title: Chief Compliance Officer Invesco Trust Company By: /s/ Kevin Lyman Name: Kevin Lyman Title: General Counsel Invesco Hong Kong Limited By: /s/ Asha Balachandra Name: Asha Balachandra Title: Reg. Head of Legal AP Invesco Asset Management Deutschland GmbH By: /s/ Stephanie Ehrenfried Name: Stephanie Ehrenfried Title: Head of Legal Continental Europe & Cross-Border Funds Invesco Asset Management Limited By: /s/ Ross Maclean Name: Ross Maclean Title: Director of UK Compliance Invesco Asset Management S.A. By: /s/ Matthieu Grosclaude Name: Matthieu Grosclaude Title: Deputy-CEO, Invesco Asset Management S.A Invesco Asset Management S.A. By: /s/ Bemard Aybran Name: Bernard Aybran Title: Deputy-CEO Invesco Asset Management Osterreich GmbH By: /s/ Thomas Kraus Name: Thomas Kraus Title: Head of Institutional Business D-A-CH Invesco Management S.A. By: /s/ Marie-Hélène Boulanger Name: Marie-Hélène Boulanger Title: Head of Risk Governance Invesco Taiwan Limited By: /s/ Asha Balachandra Name: Asha Balachandra Title: Reg. Head of Legal, AP Invesco Asset Management (Japan) Limited By: /s/ Asha Balachandra Name: Asha Balachandra Title: Reg. Head of Legal, AP Invesco Asset Management Singapore Limited By: /s/ ­ Asha Balachandra Name: Asha Balachandra Title: Reg. Head of Legal, AP Invesco Global Asset Management Limited By: /s/ Cormac O’Sullivan Name: Cormac O'Sullivan Title: Head of PMO, EU Invesco PowerShares Capital Management By: /s/ Deanna Marotz Name: Deanna Marotz Title: Chief Compliance Officer Invesco Investment Advisers, LLC By: /s/ Jesse Frazier Name: Jesse Frazier Title: Chief Compliance Officer Invesco Australia Ltd. By: /s/ Jane Stewart Name: Jane Stewart Title: Compliance Manager
